Citation Nr: 1045371	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-11 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to June 1969 
that was characterized as Honorable.  His subsequent active 
service for the period from July 1971 to October 1973 has been 
characterized as being Under Conditions Other Than Honorable and, 
as such, is a bar against his receipt of VA compensation for 
disabilities connected with this latter period of service.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which, inter alia, denied the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and his 
representative if any further action is required on their part.


REMAND

The Board observes that in July 2007, VA received copies of 
letters from the Social Security Administration (SSA), dated in 
May 2007, which informed the Veteran that he had been awarded SSA 
disability benefits.  According to these letters, the SSA 
determined that the Veteran was disabled as of January 2007 for 
purposes of SSA benefits, due to PTSD as well as multiple 
physical disabilities.  However, apart from these letters, no 
records pertaining to the Veteran's successful SSA claim have 
been associated with the evidence.  As the clinical records 
reviewed by SSA in its adjudication of the Veteran's claim for 
SSA disability benefits may have some bearing and relevance to 
the PTSD claim presently on appeal before VA, they should be 
obtained and associated with the Veteran's claim file.  Although 
the determinations of SSA are not binding on VA, to the extent 
that evidence considered by SSA addresses or otherwise 
contemplates the diagnoses and/or origins of the psychiatric 
disorder at issue before VA, these records are certainly 
pertinent and must be considered for their probative value.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In this 
regard, the United States Court of Appeals for Veterans Claims 
has held that VA's duty to assist includes a duty to obtain SSA 
records and to otherwise request information and pertinent 
records from other Federal agencies when on notice that such 
information exists and is deemed pertinent to the Veteran's 
claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); 
Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Tetro v. 
Gober, 14 Vet. App. 110 (2000).  Therefore, as VA has been has 
notified of the existence of SSA records that may be pertinent to 
the present claim at issue, and as the Veteran's complete SSA 
records are not currently part of the evidence, the case should 
be remanded so that they may be obtained and associated with his 
claims folder.

In statements submitted in support of his claim, most recently in 
August 2007, the Veteran has reported receiving ongoing treatment 
and counseling for PTSD from VA.  VA records pertaining to such 
treatment that are presently associated with his claims file, 
however, consist only of those covering the dates from February - 
December 2005.  As the Veteran has indicated the existence of 
additional relevant clinical records in VA's possession, the case 
should be remanded so that they may be obtained and associated 
with his claims folder.  See Jolley v. Derwinski, 1 Vet. App. 37, 
40 (1990); Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Board observes that the psychiatric evidence presently of 
record indicates that the Veteran has been diagnosed on Axis I 
with combat-related PTSD.  However, these clinical reports only 
make broad references to unspecified service-related combat 
stressors without specifically linking the PTSD diagnosis to any 
particular stressor.  The diagnosing psychiatrist also has not 
proffered an opinion as to whether the stressors alleged by the 
Veteran are adequate to support a clinical diagnosis of PTSD.  
Therefore, the Veteran should be provided with a VA psychiatric 
examination to determine whether or not he presently has a PTSD 
diagnosis on Axis I, and if so, to determine if his claimed 
service-related stressors are sufficient to support a PTSD 
diagnosis and are, in fact, clinically linked to the  PTSD 
diagnosis.  See 38 C.F.R. § 3.304(f) (2010).  If a diagnosis of 
PTSD is not supported on clinical examination, the examiner 
should clarify the Veteran's current Axis I psychiatric 
diagnosis/diagnoses and provide a nexus opinion addressing the 
likelihood that a relationship exists between those Axis I 
diagnosis/diagnoses obtained on examination and the Veteran's 
military service.
Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  The RO should contact the Veteran and 
request that he provide a detailed list of 
all sources of psychiatric treatment and 
counseling, both VA and private.  After 
obtaining the appropriate waivers as 
necessary, the RO should attempt to obtain 
copies of all identified medical records that 
have not already been associated with the 
evidence for inclusion in the Veteran's 
claims file.  Whether or not the Veteran 
responds, copies of updated VA treatment 
records should be obtained.

2.  The RO should contact the SSA and request 
that it provide VA with copies of all 
clinical and administrative records reviewed 
by SSA as they pertain to the Veteran's 
recent successful claim for SSA disability 
benefits.

If these records, or any other records deemed 
relevant to the appeal, are unobtainable by 
VA, the RO should so state in the claims file 
and provide an explanation as to why they 
could not be obtained. 

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to 
the claim(s); and (d) notify the Veteran that 
he is ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

3.  The Veteran should be scheduled for a VA 
medical examination to determine his current 
psychiatric diagnosis/diagnoses and the 
nature and etiology of the 
diagnosis/diagnoses obtained.  The claims 
folder should be made available to the 
examiner for review of pertinent documents 
therein in connection with the examination; 
the examiner must indicate that the claims 
folder was reviewed.  Following examination 
of the Veteran, the examiner must make a 
specific determination as to the following:

(a.)  If the examiner finds that the 
Veteran has a clinically valid diagnosis 
of PTSD, he/she must express an opinion as 
to whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the PTSD diagnosis is causally related to 
the Veteran's claimed stressor(s) of 
active service or is otherwise consistent 
with exposure to combat-type stressors and 
whether or not the claimed stressor(s) 
is(are) related to his fear of hostile 
military or terrorist activity.

(b.)  As for any other Axis I psychiatric 
diagnosis/diagnoses obtained on 
examination, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the diagnosis/diagnoses 
is/are causally related to the Veteran's 
active service.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated and 
explained why this is so.

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  In 
particular, the RO should review any 
examination report to ensure that it is 
responsive to, and in compliance with, the 
directives of this remand and, if not, the RO 
should implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should readjudicate 
the Veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case addressing 
the denied claim and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further appellate 
review, if appropriate.  The Board intimates 
no opinion as to the outcome in this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

